UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-6197


TERRANCE ADAMS,

                  Petitioner – Appellant,

          v.

ROBERT M. STEVENSON, III, Warden Broad River Correctional
Institution,

                  Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA,

                  Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-01482-JFA)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrance Adams, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Terrance Adams seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition and the

court’s order denying his Fed. R. Civ. P. 59(e) motion.                                   The

orders    are    not     appealable     unless      a   circuit    justice      or    judge

issues      a      certificate          of       appealability.            28        U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent       “a    substantial     showing       of     the    denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,      537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Adams has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with        oral   argument     because       the     facts     and      legal

                                             3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4